UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File No. 00-52720 FOCUS GOLD CORPORATION (formerly, GOLD BAG, INC. ) (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 26-4205169 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 388 Spadina Road,Toronto OntarioM5P 2V7 (416) 593-8034 (Address of Principal Executive Offices) (Issuer’s Telephone Number) 1 Dundas Street West, Suite 2500 Toronto, Ontario Canada M5G 1Z3 (Former Name or former address, if changed since last report.) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNo o The number of shares outstanding of the Issuer’s Common Stock as of January 5, 2012 was 92,691,671. PART I—FINANCIAL INFORMATION Item1. Financial Statements. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. BalBalance Sheets 3 StatStatements of Operations 4 StatStatements of Cash Flows 5 NotNotes to Financial Statements 6 FORWARD LOOKING STATEMENTS When used in this Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) regarding events, conditions and financial trends which may affect the Company’s future plans of operations, business strategy, operating results and financial position. Such statements are not guarantees of future performance and are subject to risks and uncertainties and actual results may differ materially from those included within the forward-looking statements because of various factors. The following discussion and analysis should be read in conjunction with our financial statements and the notes associated with them contained elsewhere in this Report. This discussion should not be construed to imply that the results discussed in this Report will necessarily continue into the future or that any conclusion reached in this Report will necessarily be indicative of actual operating results in the future. The discussion represents only the best assessment of management. 2 FOCUS GOLD CORPORATION (An Exploration Stage Company) Condensed Consolidated Balance Sheets ASSETS November 30, February 28, Current Assets (unaudited) Cash and cash equivalents $ $ Taxes and other amounts receivable Prepaid expenses Total Current Assets Equipment Mineral property rights Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related Notes payable net of discount - Mineral option payment liability Total Current Liabilities Long-Term Debt Mineral option payment liability Total Liabilities Contingencies and Commitments Stockholders' Equity Preferred stock, $0.00001 par value,100,000,000 shares authorized and none issued and outstandingas of November 30, 2011 and February 28, 2011 - - Common stock, $0.00001 par value, authorized250,000,000 shares, 86,441,671 shares issued and outstanding as ofNovember 30, 2011, 57,945,848shares issued and outstanding as of February 28, 2011 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit prior to exploration stage ) ) Accumulated deficitduring to exploration stage ) ) Total Focus Gold Corporation Equity Non-controlling Interest in Consolidated Subsidiary - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 3 FOCUS GOLD CORPORATION (An Exploration Stage Company) Condensed ConsolidatedStatements of Operations (unaudited) For the Three month period ended November 30, For the Nine months ended November 30, For the period October 1, 2010 (Entry into Exploration Stage) to November 30, Revenues $
